



EDGEWELL PERSONAL CARE COMPANY
NONQUALIFIED STOCK OPTION AWARD AGREEMENT
This Nonqualified Stock Option Award Agreement (this “Award Agreement”) is made
and entered into as of _______________, 20__ (the “Grant Date”), by and between
Edgewell Personal Care Company (the “Company”) and ___________________ (the
“Participant”). Capitalized terms not defined in this Award Agreement shall have
the respective meanings given such terms by the Edgewell Personal Care Company
2018 Stock Incentive Plan (the “Plan”).
1.Award. The Company hereby grants to the Participant an Award (the “Award”) of
Nonqualified Stock Options (the “Options”) to purchase up to ____________ shares
of Common Stock at an exercise price of $_______ per share (the “Exercise
Price”) subject to the provisions of the Plan and to the terms and conditions of
this Award Agreement.


2.Vesting. Subject to the provisions of the Plan and this Award Agreement,
________ of the Options will vest on each of the ______________ and ______
anniversary of the Grant Date (each such date a “Vesting Date”).


3.Acceleration of Vesting. Notwithstanding the provisions of Paragraph 2 above,
the Options will immediately vest with respect to a Prorated Amount in the event
of:


(a)the Participant’s death;


(b)the Participant’s involuntary termination of employment by reason of
continuing disability, immediately following exhaustion of short-term disability
benefits;


(c)a Change of Control of the Company if either (i) the employment of the
Participant is terminated or (ii) the acquirer does not agree to assume or
substitute the Options for similar options on shares of acquirer’s common stock;
or


(d)the Participant’s voluntary termination of employment that is (i) more than
12 months after the Grant Date and (ii) on or after the date on which the
Participant (A) is at least 55 years of age and (B) has 10 or more Years of
Service as of the date of such termination of employment.


“Prorated Amount” means the number of unvested Options subject to this Award
Agreement, if any, multiplied by a fraction, the numerator of which is the
number of full months in the period which begins on the first day of the month
in which the Grant Date occurs and ends on the first day of the month following
the Participant’s termination of employment, and the denominator of which is the
number of full months from the Grant Date to the applicable Vesting Date.
“Years of Service” means the number of years of service the Participant is
credited with for vesting purposes under any U.S. qualified plan maintained by
the Company or its affiliates, regardless of whether the Participant is a
participant in such plan.
4.Exercise. Subject to Paragraph 5 below, the Participant may exercise the
Option from time to time to the extent it has vested by tendering to the Company
written notice of exercise together with payment in full of the Exercise Price
for the shares of Common Stock being acquired thereunder by any of the following
methods, subject to the Committee’s discretion:


(a)cash;


(b)instructing the Company to withhold a number of shares of Common Stock that
would otherwise be issued having a fair market value equal to the applicable
portion of the Exercise Price being so paid; or


(c)authorizing a third party to sell, on behalf of the Participant, the
appropriate number of shares of Common stock otherwise issuable to the
Participant upon the exercise of the Option and to remit to the Company a
sufficient portion of the sale proceeds to pay the entire Exercise Price and any
tax withholding resulting from such exercise.


Upon exercise, the shares of Common Stock covered by the exercise of the Options
(less the number of shares of Common Stock withheld to pay the exercise price
pursuant to Paragraph 4(b) above and to satisfy tax withholding pursuant to
Paragraph 10 below) will be issued to the Participant on, or as soon as
practicable after, the exercise date.
5.Expiration. Each vested Option is exercisable until the earlier of the date
that is 10 years from the Grant Date and:





--------------------------------------------------------------------------------





(a)five years after the Participant’s voluntary or involuntary termination of
employment (i) by reason of continuing disability, immediately upon exhaustion
of short-term disability benefits, (ii) by reason of death or (iii) following
attainment of age 55 with at least 10 years of service (unless for a reason
included in Paragraph 5(c) below);


(b)90 days after the Participant’s voluntary or involuntary termination of
employment (unless for a reason included in Paragraph 5(a) above or 5(c) below);
or


(c)upon the Participant’s termination of employment pursuant to Paragraph 9
below.


6.Shareholder Rights. The Participant shall not be entitled, prior to the
exercise of the Options, to any rights as a shareholder with respect to such
shares of Common Stock, including the right to vote, sell, pledge, transfer or
otherwise dispose of the shares.


7.Forfeiture. All rights in and to any and all Options granted pursuant to this
Award Agreement, which have not vested as described in Paragraph 2 or 3 above,
shall be forfeited upon a determination by the Committee that the Participant
engaged in competition with the Company or other conduct contrary to the best
interests of the Company in violation of Paragraph 9 below, or otherwise as
determined in accordance with this Award Agreement and the Plan. If there is a
forfeiture, those Options that are vested and exercisable at the time of such
forfeiture may be exercised as set forth in Paragraph 4 and 5 above.


8.Recoupment. As provided by Section 6.9 of the Plan, notwithstanding anything
in the Plan or this Award Agreement, the Company will be entitled to the extent
required by applicable law (including, without limitation, Section 10D of the
Exchange Act and any regulations promulgated with respect thereto) or Exchange
listing conditions, in each case as in effect from time to time, to recoup
compensation of whatever kind paid under this Award Agreement by the Company at
any time.
9.Participant Covenants. The Participant hereby covenants:


(a)Confidential Information. By executing this Award Agreement, the Participant
agrees that, except as otherwise permitted by Paragraph 9(h) below, he or she
shall not, directly or indirectly, use, make available, sell, disclose or
otherwise communicate to any person, other than in the course of his or her
assigned duties and for the benefit of the Company, either during the period of
his or her employment or at any time thereafter, any nonpublic, proprietary or
confidential information, knowledge or data relating to the Company, any of its
affiliates, or their businesses, which the Participant shall have obtained
during his or her employment by the Company or an affiliate. The foregoing shall
not apply to information that (i) was known to the public prior to its
disclosure to the Participant; (ii) becomes known to the public subsequent to
disclosure to the Participant through no wrongful act of his or hers, or any of
his or her representatives; or (iii) the Participant is required to disclose by
applicable law, regulation or legal process (provided that the Participant
provides the Company with prior notice of the contemplated disclosure and
reasonably cooperates with the Company at its expense in seeking a protective
order or other appropriate protection of such information). Notwithstanding
clauses (i) or (ii) of the preceding sentence, the Participant’s obligation to
maintain such disclosed information in confidence shall not terminate if only
portions of the information are in the public domain.


(b)Non-Competition. By executing this Award Agreement, the Participant
acknowledges that his or her services are of a unique nature for the Company
that are irreplaceable, and that the Participant’s performance of such services
for a competing business will result in irreparable harm to the Company and its
affiliates. Accordingly, during the Participant’s employment with the Company or
any affiliate and for the one-year period thereafter, the Participant agrees
that he or she will not, directly or indirectly, own, manage, operate, control,
be employed by (whether as an employee, consultant, independent contractor or
otherwise, and whether or not for compensation) or render services to any
person, firm, corporation or other entity, in whatever form, engaged in any
business of the same type as any business in which the Company or any of its
affiliates is engaged on the date of termination or in which they have proposed,
on or prior to such date, to be engaged in on or after such date and in which
the Participant has been involved to any extent (on other than a de minimis
basis) at any time during the one-year period ending with the Participant’s date
of termination, in any locale of any country in which the Company or any of its
affiliates conducts business. This Paragraph 9(b) shall not prevent the
Participant from owning not more than one percent of the total shares of all
classes of stock outstanding of any publicly held entity engaged in such
business. The Participant agrees that the foregoing restrictions are reasonable,
necessary, and enforceable for the protection of the goodwill and business of
the Company and its affiliates.







--------------------------------------------------------------------------------





(c)Non-Solicitation. During the Participant’s employment with the Company or an
affiliate and for the two-year period thereafter, the Participant agrees that he
or she will not, directly or indirectly, individually or on behalf of any other
person, firm, corporation or other entity, knowingly solicit, aid or induce (i)
any employee of the Company or any affiliate to leave such employment in order
to accept employment with or render services to or with any other person, firm,
corporation or other entity unaffiliated with the Company or knowingly take any
action to hire or to materially assist or aid any other person, firm,
corporation or other entity in identifying or hiring any such employee, or (ii)
any customer of the Company or any affiliate to purchase goods or services then
sold by the Company or any affiliate from another person, firm, corporation or
other entity or assist or aid any other persons or entity in identifying or
soliciting any such customer. The Participant agrees that the foregoing
restrictions are reasonable, necessary, and enforceable in order to protect the
Company’s and its affiliates’ trade secrets, confidential and proprietary
information, goodwill, and loyalty.


(d)Non-Disparagement. The Participant agrees not to make any statements that
disparage the Company or its affiliates or their respective employees, officers,
directors, products or services. Notwithstanding the foregoing, statements made
in the course of sworn testimony in administrative, judicial or arbitral
proceedings (including, without limitation, depositions in connection with such
proceedings) shall not be subject to this Paragraph 9(d), nor shall any actions
permitted by Paragraph 9(h) below be subject to this Paragraph 9(d).


(e)Reasonableness. In the event any of the provisions of this Paragraph 9 shall
ever be deemed to exceed the time, scope or geographic limitations permitted by
applicable laws, then such provisions shall be reformed to the maximum time,
scope or geographic limitations, as the case may be, permitted by applicable
laws.


(f)Equitable Relief.


(i)The Participant acknowledges that the restrictions in this Paragraph 9 are
reasonable and necessary to protect the legitimate interests of the Company and
its affiliates, that the Company would not have granted this Award Agreement in
the absence of such restrictions, and that any violation of any provisions of
this Paragraph 9 will result in irreparable injury to the Company and its
affiliates. By agreeing to accept this Award Agreement, the Participant
represents that his or her experience and capabilities are such that the
restrictions contained herein will not prevent him or her from obtaining
employment or otherwise earning a living at the same general level of economic
benefit as is currently the case. The Participant further represents and
acknowledges that he or she has been advised by the Company to consult his or
her own legal counsel in respect of this Award Agreement, and the Participant
has had full opportunity, prior to agreeing to accept this Award Agreement to
review thoroughly its terms and provisions with his or her counsel.


(ii)The Participant agrees that the Company shall be entitled to preliminary and
permanent injunctive relief, without the necessity of proving actual damages, as
well as an equitable accounting of all earnings, profits and other benefits
arising from any violation of this Paragraph 9, which rights shall be cumulative
and in addition to any other rights or remedies to which the Company may be
entitled.


(iii)The Participant irrevocably and unconditionally consents to the service of
any process, pleadings notices or other papers in a manner permitted by law.


(g)Waiver; Survival of Provisions. The failure by the Company to enforce at any
time any of the provisions of this Paragraph 9 or to require at any time
performance by the Participant of any provisions hereof, shall in no way be
construed to be a release of the Participant or waiver of such provisions or to
affect the validity of this Award Agreement or any part hereof, or the right of
the Company thereafter to enforce every such provision in accordance with the
terms of this Award Agreement. The obligations contained in this Paragraph 9
shall survive the termination of the Participant’s employment with the Company
or any affiliate and shall be fully enforceable thereafter.


(h)Permissible Actions. Notwithstanding the foregoing, nothing in Paragraph 9(a)
or 9(d) above: (i) prohibits the Participant from making reports of possible
violations of federal law or regulation to any governmental agency or entity,
including but not limited to the Department of Justice and the Securities and
Exchange Commission, in accordance with the provisions and rules of Section 21F
of the Exchange Act, Section 806 of the Sarbanes-Oxley Act of 2002, or of any
other whistleblower protection provisions of state or federal law or regulation,
or (ii) requires notification or prior approval by the Company of any such
report; provided that, the Participant is not authorized to disclose
communications with counsel that were made for the purpose of receiving legal
advice or that contain legal advice or that are protected by the attorney work
product or similar privilege. Furthermore, the Participant shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that is made (1) in confidence to a federal, state
or local government official, either directly or indirectly, or to an attorney,
in each case, solely for the purpose of reporting or investigating a suspected
violation of law or (2) in a complaint or other document filed in a lawsuit or
proceeding, if such filings are made under seal.





--------------------------------------------------------------------------------







10.Withholding of Taxes. The Company and its Affiliates shall have the right to
deduct shares of Common Stock that would otherwise be distributed pursuant to
this Award Agreement from any issuance of shares of Common Stock made under this
Award Agreement in satisfaction of the federal, state, local or foreign income
or other taxes required by law to be withheld with respect to such payment.
Shares of Common Stock tendered as payment of required tax withholding shall be
valued at the fair market value of the Company’s Common Stock on the date such
tax withholding obligation arises. It shall be a condition to the obligation of
the Company to issue shares of Common Stock upon exercise of the Award, that the
Participant pay to the Company or an Affiliate, upon its demand, such amount as
may be requested by the Company or the Affiliate for the purpose of satisfying
any liability to withhold federal, state, local or foreign income or other
taxes. If the amount requested is not paid, the Company may refuse to issue
shares of Common Stock.


11.Miscellaneous.


(a)Compliance with Laws. If the Company, in its sole discretion, determines that
the listing upon any securities exchange or registration or qualification under
any federal, state or local law or any foreign law of any shares to be issued
pursuant to an Award is necessary or desirable, issuance of such shares shall
not be made until such listing, registration or qualification shall have been
completed.


(b)Incorporation of Plan. The Options are subject to the Plan and any
interpretations by the Committee under the Plan, which are hereby incorporated
into this Award Agreement by reference and made a part hereof. By the execution
of this Award Agreement, the Participant acknowledges that the Plan document and
the Plan prospectus, as in effect on the date of this Agreement, have been made
available to the Participant for review.


(c)Administration, Interpretation, Etc. Any action taken or decision made by the
Company, the Board or the Committee arising out of or in connection with the
construction, administration, interpretation or effect of any provision of the
Plan or this Award Agreement shall lie within its sole and absolute discretion,
as the case may be, and shall be final, conclusive and binding on the
Participant and all persons claiming under or through the Participant. By
receipt of the Options or other benefit under the Plan, the Participant and each
person claiming under or through the Participant shall be conclusively deemed to
have indicated acceptance and ratification of, and consent to, any action taken
under the Plan or this Award Agreement by the Company, the Board or the
Committee.


(d)Correction. The Committee may rescind, without further notice to a
Participant, any Award or portion thereof issued to the Participant in duplicate
or in error.


(e)Entire Agreement. This Award Agreement constitutes the entire agreement of
the parties hereto with respect to the matters contained herein and constitutes
the only agreement between the parties hereto with respect to the matters
contained herein.


(f)Amendment. This Award Agreement may be amended from time to time by the
Committee, in its sole discretion, in any manner that the Committee deems
necessary or appropriate; provided, however, that no such amendment shall
adversely affect in a material manner any right of the Participant under the
Award without the written consent of the Participant.


(g)Notices. Any notices necessary or required to be given under this Award
Agreement shall be sufficiently given if in writing, and personally delivered or
mailed by registered or certified mail, return receipt requested, postage
prepaid, to the last known addresses of the parties hereto, or to such other
address or addresses as any of the parties shall have specified in writing to
the other party hereto.


(h)Dilution and Other Adjustments.


i.As provided by Section 14.1 of the Plan, in the event of any change in the
outstanding shares of Common Stock of the Company by reason of any corporate
transaction or change in corporate capitalization such as a stock split, stock
dividend, split-up, split-off, spin-off, recapitalization, merger,
consolidation, rights offering, reorganization, combination, subdivision or
exchange of shares, a sale by the Company of all or part of its assets, any
distribution to shareholders other than a normal cash dividend, partial or
complete liquidation of the Company or other extraordinary or unusual event, the
Committee shall make such adjustment in (A) the class and maximum number of
shares of Common Stock that may be delivered under the Plan and the Award limits
under the Plan or (B) the class, number and Exercise Price of the Options, as
may be determined to be appropriate by the Committee, and such adjustments shall
be final, conclusive and binding for all purposes.







--------------------------------------------------------------------------------





ii.As provided by Section 14.2 of the Plan, in the event of any merger,
consolidation or similar transaction as a result of which the holders of shares
of Common Stock receive consideration consisting exclusively of securities of
the surviving entity (or the parent of the surviving entity) in such
transaction, the Committee shall, to the extent deemed appropriate by the
Committee, adjust the Award outstanding on the date of such merger,
consolidation or similar transaction so that it pertains and applies to the
securities which a holder of the number of shares of Common Stock subject to
such Award would have received in such merger, consolidation or similar
transaction.


iii.As provided by Section 14.3 of the Plan, in the event of a dissolution or
liquidation of the Company; a sale of all or substantially all of the Company’s
assets (on a consolidated basis); or a merger, consolidation or similar
transaction involving the Company in which the holders of shares of Common Stock
receive securities and/or other property, including cash, other than shares of
the surviving entity in such transaction (or the parent of such surviving
entity), the Committee shall, to the extent deemed appropriate by the Committee,
have the power to provide for the exchange of the Award (whether or not then
exercisable or vested) for an Award with respect to: (A) some or all of the
property which a holder of the number of shares of Common Stock subject to such
Award would have received in such transaction; or (B) securities of the acquirer
or surviving entity (or parent of such acquirer or surviving entity) and,
incident thereto, make an equitable adjustment as determined by the Committee in
the number of shares or amount of property subject to the Award or provide for a
payment (in cash or other property) to the Participant in partial consideration
for the exchange of the Award; provided, however, that in the event that the
acquirer does not agree to the assumption or substitution of the Award in the
foregoing manner, the Committee shall, to the extent deemed appropriate by the
Committee, have the power to cancel, effective immediately prior to the
occurrence of such event, the Award (whether or not then exercisable or vested),
and, in full consideration of such cancellation, pay to the Participant an
amount in cash, for each share of Common Stock subject to such Award, equal to
the value, as determined by the Committee, of such Award, provided that with
respect to any outstanding Option such value shall be equal to the excess of (X)
the value, as determined by the Committee, of the property (including cash)
received by the holder of shares of Common stock as a result of such event, over
(Y) the Exercise Price of such Option, provided further that the value of any
outstanding Option shall be zero where the Exercise Price of such Option is
greater than the value, as determined by the Committee, of the property
(including cash) received by the holder of shares of Common Stock as a result of
such event; and that no change to the original timing of payment will be made to
the extent it would violate Section 409A.


(i)Beneficiary Designation. A Participant may designate a beneficiary to
exercise, or to receive any payment or settlement to which he or she may be
entitled in respect of, any Award under the Plan in the event of his or her
death in a manner determined by the Committee in its discretion. If a
Participant does not designate a beneficiary, or if no designated beneficiary
survives the Participant and is living on the date on which an Option is
exercisable or any amount becomes payable to such Participant, the term
“beneficiary” as used in the Plan and this Award Agreement shall be deemed to be
the legal representatives of the Participant’s estate. If there is any question
as to the legal right of any beneficiary to receive a settlement or payment of
(or to exercise) an Award under the Plan, the Committee in its discretion may
determine that the Award in question be settled or paid to (or exercised by) the
legal representatives of the Participant’s estate, in which event the Company,
the Board and the Committee and the members thereof will have no further
liability to anyone with respect to such Award.


(j)Governing Law. All questions pertaining to the validity, construction,
execution and performance of this Award Agreement shall be construed in
accordance with, and be governed by, the laws of the State of Missouri, without
giving effect to the choice of law principles thereof.


(k)Section 409A. The Options are intended to be exempt from Section 409A of the
Code, and the Plan and this Award Agreement shall be administered and
interpreted consistent with such intent. Notwithstanding the foregoing, the
Company makes no representations that the Options are exempt with Section 409A
of the Code, and in no event shall the Company or any Affiliate be liable for
all or any portion of any taxes, penalties, interest or other expenses that may
be incurred by a Participant on account of a violation of Section 409A of the
Code.


12.Counterparts; Participant Acknowledgment. This Award Agreement may be
executed in one or more counterparts, each of which shall be deemed an original,
and all of which shall constitute one and the same agreement. By the execution
of this Award Agreement, the Participant signifies that the Participant has
fully read, completely understands, and voluntarily agrees with this Award
Agreement and knowingly and voluntarily accepts all of its terms and conditions.





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company and the Participant have duly executed this
Award Agreement as of the respective date indicated below.
ACKNOWLEDGED AND ACCEPTED:
 
EDGEWELL PERSONAL CARE COMPANY
 
 
 
 
 
By:
 
Participant
 
 
 
 
 
Name:
 
Date:
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 
 
Date:
 








